                   UNITED STATES DISTRICT COURT
    FOR THE EASTERN DISTRICT OF TENNESSEE AT KNOXVILLE DIVISION

 GREG ADKISSON, ET AL.,                     )
               Plaintiffs,                  )   No. 3:13-CV-505-TAV-HBG
 v.                                         )
 JACOBS ENGINEERING GROUP, INC.,            )   Lead case consolidated with
               Defendant.                   )
 ________________________________________
 KEVIN THOMPSON, ET AL.,                    )
               Plaintiffs,                  )   No. 3:13-CV-666-TAV-HBG
 v.                                         )
 JACOBS ENGINEERING GROUP, INC.,            )   as consolidated with
               Defendant.                   )
 ________________________________________
 JOE CUNNINGHAM, ET AL.,                    )
               Plaintiffs,                  )
 v.                                         )   No. 3:14-CV-20-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,            )
               Defendant.                   )
 ________________________________________
 BILL ROSE,                                 )
               Plaintiff,                   )
 v.                                         )   No. 3:15-CV-17-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,            )
               Defendant.                   )
 ________________________________________
 CRAIG WILKINSON, ET AL.,                   )
               Plaintiffs,                  )
 v.                                         )   No. 3:15-CV-274-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,            )
               Defendant.                   )
 ________________________________________
 ANGIE SHELTON, as wife and next of kin     )
 on behalf of Mike Shelton, et al.,         )
               Plaintiffs,                  )   No. 3:15-CV-420-TAV-HBG
 v.                                         )
 JACOBS ENGINEERING GROUP, INC.,            )
               Defendant.                   )
 ________________________________________
 JOHNNY CHURCH,                             )
               Plaintiff,                   )
 v.                                         )   No. 3:15-CV-460-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,            )
               Defendant.                   )
 ________________________________________




Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 1 of 28 PageID #:
                                  22910
 DONALD R. VANGILDER, JR.,                            )
                Plaintiff,                            )
 v.                                                   )      No. 3:15-CV-462-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,                      )
                Defendant.                            )
 ________________________________________
 JUDY IVENS, as sister and next of kin,               )
 on behalf of JEAN NANCE, deceased,                   )
                Plaintiff,                            )
 v.                                                   )      No. 3:16-CV-635-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,                      )
                Defendant.                            )
 ________________________________________
 PAUL RANDY FARROW,                                   )
                Plaintiff,                            )
 v.                                                   )      No. 3:16-CV-636-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,                      )
                Defendant.                            )
 ________________________________________


   PLAINTIFFS’ SUPPLEMENTAL RESPONSE IN OPPOSITION TO DEFENDANT’S
    RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW (ECF No. 545)

                                        INTRODUCTION

        The Court directed Plaintiffs to provide supplemental briefing on the merits of Defendant’s

 Renewed Motion for Judgment as a Matter of Law, ECF No. 545. This Supplemental Response

 addresses the substance of Defendant’s argument that the U.S. Supreme Court’s decision in

 Thacker v. TVA, 139 S. Ct. 1435 (2019), should change this Court’s decision that Jacobs would

 not have derivative government contractor immunity for specific acts the jury found failed to

 adhere to either the terms of Jacobs’ contract with TVA or the requirements set forth in the

 Sitewide Safety and Health Plan. Plaintiffs incorporate the arguments from their original response,

 ECF No. 553, and offer this substantive response.

        Despite Jacobs’ argument to the contrary, the Supreme Court’s decision in Thacker does

 not affect this Court’s ultimate determination that Jacobs is not immune from suit. The Court does



                                                 2

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 2 of 28 PageID #:
                                  22911
 not need to determine whether TVA is immune from suit to decide Jacobs’ motion, because the

 Court fully and correctly analyzed Jacobs’ derivative government contractor immunity claim under

 Yearsley in its decision to deny Jacob’s motion to dismiss and in its original decision on Jacobs’

 motion for judgment as a matter of law. Plaintiffs also provide additional law supporting the

 Court’s decision based on Jacobs’ role as a response action contractor under the Comprehensive

 Environmental Response Compensation and Liability Act (“CERCLA”).

        However, if the Court believes that Thacker would change the analysis of Jacobs’

 immunity by depriving TVA of discretionary function immunity, TVA nevertheless would still

 not have sovereign immunity under Thacker—and Jacobs would therefore not have derivative

 immunity. Pursuant to Thacker, TVA’s coal ash disposal activities at the Kingston site, which

 ultimately caused the massive coal ash release and six-year cleanup, were part and parcel of the

 generation of electricity for sale to TVA customers—an undisputedly commercial function.

        Finally, even if the Court finds under Thacker that TVA’s coal ash cleanup was a

 governmental function, then the Court should not find TVA immune from suit because a lawsuit

 for personal injuries to workers involved in the cleanup poses no grave interference with such a

 governmental function. Accordingly, Jacobs has no basis for derivative governmental immunity,

 even pursuant to Thacker.

                                          ARGUMENT

 I.     THE THACKER DECISION DOES NOT CHANGE THIS COURT’S ANALYSIS
        OF DERIVATIVE GOVERNMENT CONTRACTOR IMMUNITY.

        The Supreme Court’s decision in Thacker v. TVA, 139 S. Ct. 1435 (2019), does not change

 the analysis of derivative government contractor immunity by this Court in any way. Specifically,

 Thacker does not deal with derivative government contractor immunity at all. The Supreme Court

 focused on TVA’s claimed immunity and the TVA Act’s “sue and be sued clause,” holding that

                                                 3

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 3 of 28 PageID #:
                                  22912
 there is no justification for “the wholesale incorporation of the discretionary function exception”

 as a limitation on that clause. Id. at 1443.

          By concluding that discretionary function immunity does not act as a limitation on TVA’s

 ability to be sued, the Supreme Court did not make any new rule about derivative government

 contractor immunity or change the analysis described in Yearsley v. W.A. Ross Constr. Co., 309

 U.S. 18 (1940), on which this Court relied in analyzing whether Jacobs had immunity. While this

 Court considered and rejected Jacobs’ arguments that discretionary function immunity shielded it

 from liability, it did not need to. The Court, instead, relied upon Yearsley to hold that Jacobs was

 not entitled to immunity for specific acts or omissions which would “be contrary to the will of the

 government and in violation of its obligations to TVA.” Adkisson v. Jacobs Engineering Group,

 Inc., 370 F. Supp. 3d 826, 843 (E.D. Tenn. 2019).1

          In considering Jacobs’ discretionary function immunity argument, this Court followed the

 Sixth Circuit’s decision earlier in this case, which created a two-part test for Jacobs’ claim of

 derivative government contractor immunity, focusing first on Yearsley. In its remand to the District

 Court, the Sixth Circuit directed that “[t]he court specifically should consider whether, based on

 the pleadings, (1) Jacobs is eligible for government-contractor immunity under Yearsley, and [if

 so, whether] (2) Jacobs’s conduct would fall under the corollary of the discretionary-function

 exception to the FTCA.” Adkisson v. Jacobs Engineering Group, Inc., 790 F.3d 641, 649 (6th Cir.

 2015).

          This Court followed these remand instructions, and after determining that there were

 material issues of fact about whether Jacobs was eligible for government contractor immunity

 under Yearsley, did not need to address the discretionary function argument:



 1
     ECF No. 462.
                                                  4

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 4 of 28 PageID #:
                                  22913
          As the Court finds that there is a material question of fact as to whether defendant
          satisfies the prerequisites for Yearsley immunity, there is a material question of fact
          as to whether defendant should be protected by any derivative immunity.
          Consequently, the Court need not reach the question of whether defendant’s actions
          are protected as discretionary functions.

 Adkisson v. Jacobs Eng’g Grp., Inc., No. 3:13-CV-505-TAV-HBG, 2017 U.S. Dist. LEXIS

 231967, at *52 (E.D. Tenn. Feb. 15, 2017).2 Thus, this Court’s summary judgment decision3 was

 not based on whether TVA or Jacobs was entitled to discretionary function immunity.

          This Court incorporated its summary judgment decision into its jury instructions on Jacobs’

 derivative immunity, which Jacobs attempted to challenge in its Renewed Motion for Judgment as

 a Matter of Law. At Jacobs’ invitation, the Court addressed Jacobs’ discretionary function

 arguments in denying the Renewed Motion for Judgment as a Matter of Law after pointing to its

 decision under Yearsley that Jacobs is not entitled to immunity for specific acts or omissions which

 would “be contrary to the will of the government and in violation of its obligations to TVA.”

 Adkisson v. Jacobs Eng’g Grp., Inc., 370 F. Supp. 3d 826, 843 (E.D. Tenn. 2019).4 The Court

 thoroughly debunked Jacobs’ discretionary function arguments, but because the Court had already

 decided that Jacobs did not satisfy the prerequisites for Yearsley immunity, the decision to deny

 Jacobs’ motion did not depend on the rejection of the discretionary function argument. Id. at 843-

 47. In short, the Court answered the question of immunity in the negative on the first prong of the

 analysis, and had no occasion to—and still has no occasion to—reach the second prong of the

 analysis, which is what Jacobs’ arguments would require.




 2
     ECF No. 137.
 3
  Jacobs’ motions were converted from motions to dismiss to motions for summary judgment.
 Adkisson, 2017 U.S. Dist. LEXIS 231967, at *12.
 4
     ECF No. 462.
                                                    5

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 5 of 28 PageID #:
                                  22914
         It was the Yearsley analysis in the Court’s summary judgment decision—not any

 discretionary function immunity analysis—that gave rise to the challenged jury instructions

 regarding Jacobs’ immunity:

                  I have ruled that Defendant would be acting contrary to the will of the
         government and is not immune from suit if Defendant:
                  (A) Deliberately manipulated or tampered with any monitoring results or
         processes;
                  (B) Did not inform TVA safety officials of repeated complaints regarding
         health problems due to fly ash;
                  (C) Failed to comply with the provisions of the Safety and Health Plan with
         respect to voluntary use of dust masks;
                  (D) Threatened workers when they asked for dust masks or respirators;
                  (E) Communicated to workers that fly ash was safe to consume; or
                  (F) Otherwise failed to train or warn workers about the dangers of excessive
         fly-ash exposure.
                  Again, Defendant is not entitled to immunity for any of these acts or
         omissions, which would be contrary to the will of the government and in violation
         of its obligations to TVA. Defendant is, therefore, potentially liable to Plaintiffs for
         any such violations if you find by a preponderance of the evidence that any of them
         did, in fact, occur.

 Id. at 843.

         The Thacker decision potentially obviates the second prong in the Sixth Circuit’s two-part

 test for TVA contractor immunity, because a TVA contractor would not be able to argue

 discretionary function immunity if TVA itself cannot claim immunity on that basis. But the first

 prong of the test, whether the contractor meets the prerequisites for derivative immunity under

 Yearsley, has not changed. Because this Court determined that no Yearsley immunity applied to

 Jacobs, there is no occasion to reach the second prong of that test—and thus, Thacker will not

 impact this Court’s ruling.

         Jacobs erroneously argues that the “six fact issues submitted to the Phase I jury” do not

 have any bearing on derivative immunity under Yearsley. Def.’s Br. 7, ECF No. 546. But it is clear

 that these six issues resulted from the Court’s Yearsley analysis of evidence presented from the



                                                    6

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 6 of 28 PageID #:
                                  22915
 summary judgment decision through the trial and post-trial motions. The Court’s decision based

 on Yearsley to deny Defendant’s Renewed Motion for Judgment as a Matter of Law is still valid

 after Thacker.

 II.    THE COURT’S LIST OF DEFENDANTS’ SIX ACTS THAT DEFEAT
        DERIVATIVE IMMUNITY IS WELL SUPPORTED BY YEARSLEY AND
        CAMPBELL-EWALD.

        The Court’s listing of Jacobs’ six acts that defeated derivative immunity, as presented in

 the jury charge, is well supported by Yearsley and the Supreme Court’s more recent decision in

 Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 166 (2016), as well as this Court’s previous analysis

 in its summary judgment decision. Under this Court’s analysis, Jacobs is entitled to Yearsley

 immunity “only if it adhered to the terms of its contract with the government,” and “executed the

 will of the government.” Adkisson, 2017 U.S. Dist. LEXIS 231967, at *43 (citations omitted); see

 also Adkisson, 790 F.3d at 648 (finding allegations that Jacobs violated the scope of its agreement

 with TVA sufficient to defeat Yearsley immunity).

        Jacobs argues “[t]here is no basis for concluding, that any [of] the six theories of

 wrongdoing presented to the jury would constitute a violation of an explicit federal law or

 government instruction.” Def.’s Br. 9. However, this Court analyzed evidence supporting these six

 “theories” in detail in its summary judgment decision, and, prior to considering Defendant’s

 motion for judgment as a matter of law, heard extensive testimony during the trial, which

 demonstrated that Jacobs’ acts did not comply with directions in Jacobs’ TVA contract and in the

 Site Wide Safety and Health Plan.

        Jacobs argues that it “is entitled to derivative immunity . . . because it complied with all

 federal directions,” and “[t]here is no evidence that Jacobs violated any specific directives issued

 by TVA or federal law.” Def.’s Br. 7-8. However, as this Court is likely aware, Jacobs’ arguments



                                                  7

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 7 of 28 PageID #:
                                  22916
 belies the evidence presented at the Phase I trial and the jury’s verdict. After considering all the

 evidence, the jury unanimously found that “Defendant failed to adhere to the terms of its contract

 with TVA, or the requirements set forth in the Site Wide Safety and Health Plan for the Kingston

 site.” Verdict Form, ¶ 1, ECF No. 408. And the Court found ample evidence to support the jury’s

 finding. ECF No. 462 at 6, 29-31.

        Jacobs appears to be relying on its own alternative formulation of Yearsley immunity by

 arguing that TVA’s instructions in Jacobs’ contract and the Site Wide Safety and Health Plan were

 not specific or explicit enough. Def.’s Br. 8 (claiming that the contract and Site Wide Safety and

 Health Plan contained “broad guidelines”). However, it provided no argument on these points—

 only conclusory statements. In sharp contrast, the evidence at trial included documents describing

 the specific TVA requirements (such as the TVA/Jacobs contract and Jacobs’ Site Wide Safety

 and Health Plan) and testimony from witnesses about the numerous ways Jacobs violated them.

 The Court need not—and should not—diverge from its well-reasoned analysis on these issues, or

 from the Phase I jury’s determination that Jacobs violated the specific requirements applicable to

 it.

 III.   TVA IMMUNITY FOR COAL ASH CLEANUP UNDER THACKER WOULD NOT
        PROVIDE JACOBS WITH DERIVATIVE IMMUNITY AS A CERCLA CLEANUP
        CONTRACTOR.

        Even if the Court rules that TVA is immune from suit under Thacker,5 Jacobs has no

 derivative immunity due to its role as a response action contractor, pursuant to CERCLA, 42

 U.S.C. §§ 9601, et seq. Jacobs has cited no authority whatsoever for the proposition that it has any

 derivative immunity as a government contractor under CERCLA. In its previous reply brief, Jacobs




 5
  For Plaintiffs argument as to why TVA enjoys no immunity under Thacker—and by extension
 why Jacobs is not immune—see Sections IV. and V. below.
                                                  8

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 8 of 28 PageID #:
                                  22917
 disclaimed that it was attempting to establish derivative government contractor immunity as a

 CERCLA contractor, and instead argued that it was merely highlighting TVA’s role to “illustrate

 the governmental, rather than commercial, function TVA was exercising in performing the

 cleanup” to support TVA’s immunity under Thacker. Def.’s Reply Br. 3, ECF No. 559.

 Accordingly, to the extent that Jacobs’ briefing now could be read as being based upon Jacobs’

 potential derivative immunity as a CERCLA contractor under TVA’s oversight, Jacobs has

 expressly waived that argument. However, if the Court considers such an argument, then the Court

 would have to determine whether Jacobs’ role as a CERCLA contractor would provide derivative

 immunity.

        CERCLA itself contains a provision for limited immunity for “response action

 contractors,” defined as “any person who enters into a response action contract with respect to any

 release or threatened release of a hazardous substance or pollutant or contaminant from a facility

 and is carrying out such contract.” 42 U.S.C, § 9619(e)(2)(A)(i). In its contract with TVA for the

 removal actions at the Kingston site, Jacobs was a “response action contractor” operating under a

 “response action contract.”6

        Subsection (1) of § 9619 provides in relevant part:

        A person who is a response action contractor with respect to any release or
        threatened release of a hazardous substance or pollutant or contaminant from a . . .
        facility shall not be liable under [CERCLA] or under any other Federal law to any


 6
   The term “response action contract” means any written contract or agreement entered into by a
 response action contractor (as defined in paragraph (2)(A) of this subsection) with . . . (B) any
 Federal agency. . . to provide any . . . removal under this chapter, with respect to any release or
 threatened release of a hazardous substance or pollutant or contaminant from the facility or to
 provide any evaluation, planning, engineering, surveying and mapping, design, construction,
 equipment, or any ancillary services thereto for such facility” [emphasis added]. The work Jacobs
 performed under its TVA contract in which the Plaintiffs were exposed to fly ash and its hazardous
 constituents was removal, as designated by the EPA Administrative Order and Agreement on
 Consent. The Order requires both “time-critical removal actions” and “non-time-critical removal
 actions.” Pls.’ Trial Ex. 59-b, at 10.
                                                 9

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 9 of 28 PageID #:
                                  22918
        person for injuries, costs, damages, expenses, or other liability (including but not
        limited . . . claims by third parties for death, personal injury, illness or loss of or
        damage to property or economic loss) which results from such release or threatened
        release.

 Subsection (2) then qualifies this immunity by stating, “Paragraph (1) shall not apply in the case

 of a release that is caused by conduct of the response action contractor which is negligent, grossly

 negligent, or which constitutes intentional misconduct.”

        Subsections (1) and (2) of 42 U.S.C. § 9619 represent the only immunity explicitly

 provided by Congress for response action contractors. Accordingly, it is clear that Congress

 intended that response action contractors would remain liable under state law and liable for

 negligence, gross negligence, or intentional conduct. Where Congress expressly included several

 narrow and specific limitations on response action contractor liability, the natural inference is that

 it did not intend other limitations to be implied. See, e.g., Loeffler v. Frank, 486 U.S. 549, 557

 (1988). To make it clear that state common law still applies, Congress also enacted 42 U.S.C. §

 9652(d) as part of CERCLA, which states, “[n]othing in this chapter shall affect or modify in any

 way the obligations or liabilities of any person under other Federal or State law, including common

 law, with respect to releases of hazardous substances or other pollutants or contaminants.” The

 principal purpose of this saving clause “is to preserve to victims of toxic waste the other remedies

 they may have under federal or state law.” PMC, Inc. v. Sherwin-Williams Co., 151 F.3d 610, 617

 (7th Cir. 1998).

        It is clear that Jacobs is not eligible for any immunity in this case under 42 U.S.C. § 9619,

 because the claims of Plaintiffs for death, personal injury, and illness are brought under state law—

 not Federal law—and the jury’s verdict in the Phase I trial demonstrates that Plaintiffs proved

 Jacobs was negligent. Moreover, this Court reserved the issue of punitive damages—and thus,

 proof of Jacobs’ intentional conduct—for Phase II, which is likewise expressly excluded from

                                                  10

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 10 of 28 PageID #:
                                  22919
 coverage under 42 U.S.C. § 9619’s immunity provision. The grant of limited immunity in this

 section does not contemplate derivative government contractor immunity at all. To the contrary,

 the structure of 42 U.S.C. § 9619 creates an independent contractor relationship which

 “contemplates that a response action contractor will be independently liable for negligence and

 other tortious behavior.” Amtreco, Inc., v. O.H. Materials, Inc., 802 F. Supp. 443, 446 (M.D. Ga.

 1992).

          Amtreco is instructive. There, a plaintiff, whose property was subject to a CERCLA

 cleanup by EPA and a private contractor, sued under state common law for property damages

 caused by the cleanup. Id. at 444-45. The private contractor raised both the government contractor

 defense under Boyle v. United Technologies Corp., 487 U.S. 500 (1988) and derivative

 government contractor immunity under Yearsley (the court called this “the government agency

 defense”). Amtreco, 802 F. Supp. at 445. The district court rejected the government contractor

 defense because it concluded Boyle only applies to products manufactured for the government. Id.

 The court rejected Yearsley immunity because 42 U.S.C. § 9619 makes it clear that response action

 contractors are not agents of the government. 42 U.S.C. § 9619 contemplates that a response action

 contractor will be independently liable for negligence or other tortious behavior and that the United

 States may assume the liability in certain circumstances. Id. at 446.

          Similarly, this Court rejected the application of the Boyle government contractor defense

 to TVA contractors involved with the coal ash impoundment prior to the Kingston fly ash release.

 In Chesney v. Tennessee Valley Authority, 782 F. Supp. 2d 570 (E.D. Tenn. 2011), this Court found

 that manufacturing a product or an item pursuant to government specifications or a government

 design is very different from providing contractor services to TVA at the Kingston site and that

 the Supreme Court itself cautioned against extending Boyle beyond its facts. Id. at 581-82.



                                                  11

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 11 of 28 PageID #:
                                  22920
 Accordingly, the Court concluded that Yearsley and derivative sovereign immunity was the

 appropriate analysis to apply in the Chesney case. Id. The Sixth Circuit has not extended Boyle to

 services contracts, declining the opportunity to do so in its decision in this litigation. Adkisson, 790

 F.3d at 646. The Chesney case did not involve response action contractors, so 42 U.S.C. § 9619

 was not considered. Nor was this section discussed by the parties in the Adkisson motion to dismiss.

        Few courts have considered the immunity of governmental contractors in CERCLA

 cleanups, and those that have done so have analyzed the question based on Boyle after determining

 whether the EPA’s actions were protected by discretionary function immunity so as to potentially

 extend derivative immunity to the contractor. For instance, in Gadsden Industrial Park, LLC v.

 United States, 111 F. Supp. 3d 1218 (N.D. Ala. 2015), the court established a three-part test under

 Boyle and found no derivative contractor immunity where the EPA did not establish reasonably

 precise cleanup procedures; where the contractors failed to follow the EPA procedures that were

 established; and where the contractors failed to perform tasks required by the government. Id. at

 1230-31.7 “The government contractor defense does not apply because, simply put, the

 government did not make” the contractors commit their tortious acts. Id. at 1231. The court did

 not consider the limited immunity of response action contractors under 42 U.S.C. § 9619.

        In New Mexico on behalf of New Mexico Environment Department v. United States

 Environmental Protection Agency, 310 F. Supp. 3d 1230 (D.N.M. 2018), applying the three-part

 test from Gadsden Industrial Park, LLC, the Court held that the contractor must show that the EPA

 essentially “made [the contractor] do it” in order for the contractor to be protected from liability




 7
   The sovereign immunity of the EPA is waived under the Federal Tort Claims Act, which contains
 the discretionary function exception. See Gadsden Indus. Park, LLC, 111 F. Supp. 3d at 1228. The
 court noted that the EPA, as the government actor—rather than the contractors—must have
 exercised discretion in order for the discretionary function exception to apply. Id. at 1229.
                                                   12

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 12 of 28 PageID #:
                                  22921
 under Boyle. Id. at 1264. “The Court must be able to conclude that [the contractor] followed EPA’s

 reasonably precise instructions.” Id. at 1265. The court denied the contractor’s motion to dismiss,

 because the complaint alleged that the contractor substantially deviated from written instructions

 and a work plan. Id. The New Mexico court acknowledged that 42 U.S.C. § 9619 might at least

 obviate analysis of the EPA’s discretionary function immunity to decide whether a conflict exists

 between state law and a uniquely federal interest but did not decide this issue. Id. at 1260-61; see

 also id. 1260-61 nn.18-19.

        In one case involving a CERCLA cleanup, the court applied Boyle and found the

 government contractor immune from suit where the plaintiff proffered no evidence to rebut the

 contractor’s evidence that it had performed the cleanup according to the specifications issued by

 the EPA. Richland-Lexington Airport Dist. v. Atlas Properties, Inc., 854 F. Supp. 400, 424 (D.S.C.

 1994). In sharp contrast, the evidence here was overwhelming that Jacobs failed to adhere to the

 terms of its contract with TVA or the requirements in the Site Wide Safety and Health Plan for the

 Kingston site. This Court found not only that Plaintiffs presented sufficient evidence to support

 the jury’s verdict on specific violations of the TVA contract and Site Wide Safety and Health Plan,

 but also that “Jacobs’s conduct (as portrayed by plaintiffs) was actively detrimental to the

 purported policy aim of safety.” ECF No. 462 at 28-31.

        This evidence is more than sufficient to defeat derivative immunity if this Court applies

 Yearsley and Campbell-Ewald, rather than Boyle. First, 42 U.S.C. § 9619 casts doubt on whether

 Yearsley applies even if TVA is immune, because it establishes that the response action contractor

 is not an agent of TVA but is independently liable for negligence and other tortious behavior.

 Amtreco, 802 F. Supp. at 446. Second, applying Yearsley—as this Court has—Jacobs is not

 immune because it did not adhere to the terms of its contract with TVA and did not execute the



                                                 13

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 13 of 28 PageID #:
                                  22922
 will of TVA. The Court’s analysis of government requirements took CERCLA directives into

 account, because TVA’s contract with Jacobs incorporated TVA’s responsibilities under

 CERCLA, as did the Site Wide Safety and Health Plan. Both TVA and Jacobs were subject to the

 CERCLA Order, which, among other things, required the development of the Site Wide Safety

 and Health Plan pursuant to OSHA and EPA rules. Pls.’ Trial Ex. 59-c, ¶ 35. The CERCLA Order

 required TVA to ensure that its contractors complied with this Order, id., ¶ 7, and Jacobs’ contract

 with TVA was amended to include the provisions of the CERCLA Order. Pls.’ Trial Ex. 13, July

 14, 2009, Amendment to Jacobs and TVA Contract, at 4-5.

 IV.    BECAUSE TVA ENGAGED IN COMMERCIAL ACTIVITY AT THE KINGSTON
        SITE, THERE IS NO SOVEREIGN IMMUNITY HERE.

        If the Court believes that Thacker would change the analysis of Jacobs’ immunity by

 depriving TVA of discretionary function immunity, then Plaintiffs maintain that TVA does not

 have sovereign immunity at all based on the Thacker decision and the facts of this case. In Thacker,

 the Supreme Court clearly and significantly limited TVA’s ability to shield itself from lawsuits

 under a claim of sovereign immunity. The Supreme Court found:

        The possibility of [TVA] immunity arises only when a suit challenges
        governmental activities—the kinds of functions private parties typically do not
        perform. And even then, an entity with a sue-and-be-sued clause may receive
        immunity only if it is “clearly shown” that prohibiting the “type[ ] of suit [at issue]
        is necessary to avoid grave interference” with a governmental function’s
        performance. That is a high bar. But it is no higher than appropriate given
        Congress’s enactment of so broad an immunity waiver—which demands, as we
        have held, a “liberal construction.”

 Thacker, 139 S. Ct. at 1443 (citations omitted). The Court found that the TVA Act’s “sue and be

 sued clause” should be interpreted broadly and that “[w]hen the TVA or similar body operates in

 the marketplace as private companies do, it is as liable as they are for choices and judgments. The

 possibility of immunity arises only when a suit challenges governmental activities—the kinds of



                                                  14

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 14 of 28 PageID #:
                                  22923
 functions private parties typically do not perform.” Id. at 1443. Stated differently, “if the conduct

 is commercial—the kind of thing any power company might do—the TVA cannot invoke

 sovereign immunity.” Id. at 1444.

         Here, TVA’s massive fly ash release at its Kingston plant, as well as its resulting cleanup

 of that fly ash, were part and parcel of TVA’s operation of a coal-fired power plant used to generate

 electric power for paying consumers, exactly like any other power company. Such a function is

 indisputably a commercial activity. See id. at 1443 (“TVA acts like any other company producing

 and supplying electric power.”). TVA’s role in the ash cleanup, despite the EPA transferring the

 title “lead federal agency” in January 2009, was like any other responsible party for an

 environmental disaster. It was required by federal and state law under the supervision of the EPA

 and the State of Tennessee to remove the bulk of the ash and restore land and water to protect

 human health and the environment. Like any other private power company, it hired contractors to

 perform this task, placing Jacobs in the lead role for the cleanup, including ensuring cleanup

 worker health and safety.

         Even if this Court found that such activities were governmental and not commercial, “the

 court [still] must find that prohibiting the type of suit at issue is necessary to avoid grave

 interference with that function’s performance.” Id. at 1444 (internal punctuation and citation

 omitted). Thus, even if the Court has occasion to consider this latter question—which Plaintiffs

 contend is unnecessary—Jacobs cannot demonstrate that Plaintiffs’ suit poses a “grave

 interference” to the TVA’s function.

         For these reasons, Jacobs’ motion for reconsideration is still not well-taken and should be

 rejected on its merits.




                                                  15

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 15 of 28 PageID #:
                                  22924
        A.      Generation of Electricity for Sale to Consumers Is a Commercial Activity.

        “TVA generates electricity through a variety of methods that it then sells to 154 municipal

 and cooperative local power companies (“LPCs”), which then distribute it to residential,

 commercial, industrial, and governmental customers. TVA also sells electricity directly to some

 industrial and governmental customers with large or unusual power demands.” Ctr. for Biological

 Diversity v. TVA, No. 3:18-cv-1446-LCB, 2020 U.S. Dist. LEXIS 180548, at *2-3 (N.D. Ala. Sep.

 30, 2020). As the Thacker Court recognized, “much of what the TVA does could be done—no, is

 done routinely—by non-governmental parties. Just as the TVA produces and sells electricity in its

 region, privately owned power companies (e.g., Con Edison, Dominion Energy) do so in theirs.

 As to those commonplace commercial functions, the emphasis in the oft-used label ‘public

 corporation’ rests heavily on the latter word.” Thacker, 139 S. Ct. at 1439 (emphasis in original).

        At the outset, it is important to note that the Thacker Court strongly implied that when TVA

 functions in its capacity as a power company—which is the case at the Kingston Fossil Plant—its

 conduct is commercial, and immunity will not apply. Id. at 1444 (“[I]f the conduct is commercial—

 the kind of thing any power company might do—the TVA cannot invoke sovereign immunity.”

 (emphasis added)).8 There is a long judicial history of decisions uniformly concluding that TVA’s

 power generation and sales are commercial.



 8
   Although the Thacker Court left the determination of whether TVA’s conduct there constituted
 commercial activity or a governmental function to the lower courts, 139 S. Ct. at 1443-44, the
 Court’s language strongly suggests that where the TVA engages in power generation, its activities
 will be commercial by their nature and thus will enjoy no immunity, id. at 1443 (“[I]n other
 operations—and over the years, a growing number—the TVA acts like any other company
 producing and supplying electric power. It is an accident of history, not a difference in function,
 that explains why most Tennesseans get their electricity from a public enterprise and most
 Virginians get theirs from a private one.” (emphasis added)). The district court in Thacker has not
 yet determined whether the circumstances of that case constituted commercial activity or a
 governmental function, as it appears TVA has abandoned that argument. See, e.g., Thacker, et al.
 v. Tennessee Valley Authority, No. 5:15-CV-1232-AKK (N.D. Ala.), ECF No. 35 (Ans.); ECF
                                                 16

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 16 of 28 PageID #:
                                  22925
        In Grant v. Tennessee Valley Authority, 49 F. Supp. 564 (E.D. Tenn. 1942), the
        district court distinguished between TVA’s governmental and commercial
        activities, finding immunity in the former case and liability in the latter case.
        Liability was premised on the government “respond[ing] in damages for wrongs
        committed when it is engaged in the same activities as its citizens,” which included
        “all wrongs committed for conduct pertaining to its generating, use and sale of
        electric energy made from the power created by its dams.” Id. at 566. Over the
        years, courts have continued to draw a distinction between TVA’s performance of
        government functions, such as flood control, where it is immune from suit, see
        Edwards v. Tennessee Valley Authority, 255 F.3d 318, 322 (6th Cir. 2001); Peoples
        National Bank of Huntsville v. Meredith, 812 F.2d 682, 685 (11th Cir. 1987); Queen
        v. Tennessee Valley Authority, 689 F.2d 80, 85-86 (6th Cir. 1982), and its
        commercial or non-governmental functions, where it has no immunity, see Latch v.
        Tennessee Valley Authority, 312 F. Supp. 1069, 1072 (N.D. Miss. 1970); Adams v.
        Tennessee Valley Authority, 254 F. Supp. 78, 80 (E.D. Tenn. 1966).

 Connecticut v. Am. Elec. Power Co., 582 F.3d 309, 389 (2d Cir. 2009), rev’d on other grounds,

 Am. Elec. Power Co. v. Connecticut, 564 U.S. 410 (2011); N.C. ex rel. Cooper v. TVA, 439 F.

 Supp. 2d 486, 492 (W.D.N.C. 2006) (“TVA has not established that its production of electricity

 through the operation of EGU’s is a ‘governmental function,’ or, if so, that allowing the instant

 suit to proceed would ‘gravely interfere’ therewith.”); Smith v. Tennessee Valley Auth., 436 F.

 Supp. 151, 154 (E.D. Tenn. 1977); Brewer v. Sheco Constr. Co., 327 F. Supp. 1017, 1019 (W.D.

 Ky. 1971) (“The activities for which the T.V.A. is here being sued are not related to its so-called

 governmental function, but are more closely akin to its work in the commercial field . . . . related

 to the T.V.A.’s use and sale of electrical energy.”); Latch v. Tennessee Valley Auth., 312 F. Supp.

 1069, 1072, 1072 n.7 (N.D. Miss. 1970); Grant v. Tennessee Valley Auth., 49 F. Supp. 564, 566

 (E.D. Tenn. 1942) (“It is my judgment that Congress intended that the defendant can be sued for

 all wrongs committed for conduct pertaining to its generating, use and sale of electric energy made

 from the power created by its dams.”).




 Nos. 97-98 (TVA’s Mot. for Summ. J.); ECF No. 109 (TVA’s Reply on Mot. for Summ. J.) (not
 raising sovereign immunity).
                                                 17

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 17 of 28 PageID #:
                                  22926
        Plaintiffs are nevertheless mindful of this Court’s reluctance to accept the

 commercial/governmental distinction. Mays v. TVA, 699 F. Supp. 2d 991, 1009 (E.D. Tenn. 2010)

 (“[T]his Court will not parse the conduct or activities of TVA into the distinct categories of

 commercial and governmental conduct because the application of such distinct categories are

 bound to lead to disparate and inconsistent results.”); Sherwood v. TVA, 925 F. Supp. 2d 906, 916.

 (E.D. Tenn. 2013). The Court’s concern appeared to stem from a lack of judicial guidance as to

 what standard should be used to distinguish commercial versus governmental acts by TVA. Mays,

 699 F. Supp. 2d at 1009 n.30. Thacker resolved this dilemma. An activity is commercial if it is

 “the kind of thing any power company might do[.]” Thacker, 139 S. Ct. at 1444.

        Here, it is clear that power generation is a commercial enterprise, rather than a purely

 governmental function. TVA’s operation of coal plants, which function purely for the generation

 of electric power for sale to consumers, mirrors the activities and functions of privately owned

 corporations—not of a governmental entity. See id. at 1439. TVA’s operation of a dam, for

 example, may present a closer question. Under those circumstances, the function is both to

 generate power and to maintain the public waterways. Such circumstances require a more nuanced

 analysis of where commercial activity ends and governmental function begins.9

        However, here the Court need not wrestle with such a nuanced analysis. TVA explains that

 the purpose of the Kingston Fossil Plant—that at issue in this action—is purely for the generation

 of power. Kingston Fossil Plant, https://www.tva.com/energy/our-power-system/coal/kingston-

 fossil-plant (last accessed February 5, 2021) (explaining that the plant “generate[s] approximately




 9
   Courts have, however, considered the distinction between commercial and governmental acts
 relating to TVA’s operation of hydroelectric dams. For example, this Court previously determined
 that TVA could be sued “for all wrongs committed for conduct pertaining to its generating, use
 and sale of electric energy made from the power created by its dams.” Grant, 49 F. Supp. at 566.
                                                 18

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 18 of 28 PageID #:
                                  22927
 10 billion kilowatt-hours a year, which is enough electricity to power approximately 700,000

 homes”). Thus, the question of the TVA’s function is simple and the answer is clear: TVA’s

 function in this case was purely to generate power for sale to consumers by burning coal at the

 Kingston Fossil Plant. This is a purely commercial activity, affording TVA no immunity.

        B.         TVA’s Coal Ash Removal Activities Were Part and Parcel of Its Commercial
                   Power Generation.

        TVA’s coal ash removal activities were part and parcel of TVA’s commercial operation of

 coal-fired power plants, no different than the generation of power for sale to consumers. Like any

 other responsible party for an environmental disaster, TVA was required by state and federal

 agencies to perform the cleanup resulting from damages created by its power generation activities.

 Shortly after the massive fly ash release, the State of Tennessee issued an Order to TVA to stabilize

 the site, assess the impacts, and prepare a Corrective Action Plan. Pls.’ Trial Ex. 8. A few months

 later, the EPA designated the Kingston Site as a Superfund Site under the Comprehensive

 Environmental Response Compensation and Liability Act (“CERCLA”), 42 U.S.C. §§ 9601, et

 seq., and entered into an Administrative Order and Agreement on Consent with TVA requiring

 TVA to perform removal actions under the supervision of EPA and the State of Tennessee. Pls.’

 Trial Ex. 59-a.

        In enacting CERCLA, “Congress intended to impose the cost of cleanup on those who

 profited from transactions in hazardous waste.” Transp. Leasing Co. v. California, 861 F. Supp.

 931, 953 (C.D. Cal. 1992); see also Lincoln v. Republic Ecology Corp., 765 F. Supp. 633, 635-36

 (C.D. Cal. 1991) (“[A]n unmistakable purpose behind CERCLA’s strict liability standard was to

 force Parties who profit from the use and generation of hazardous wastes, or directly cause or

 contribute to their release, to account, in the pricing of their products, for the environmental




                                                  19

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 19 of 28 PageID #:
                                  22928
 externalities associated with improper disposal.” (emphasis in original)); United States v. New

 Castle Cnty., 727 F. Supp. 854, 858 (D. Del. 1989).

          Because the cleanup efforts arose from the TVA’s commercial activity, TVA was

 responsible for the cleanup costs under CERCLA, just as a private power company would be

 responsible for cleaning up coal ash releases from private coal-fired power plants. For example,

 Duke Energy, a private power company, was “required to implement . . . restoration projects”

 under a CERCLA order to cleanup coal ash waste facilities. United States v. Duke Energy

 Carolinas, LLC, No. 1:19-cv-00707, 2020 U.S. Dist. LEXIS 207628, at *9 (M.D.N.C. Nov. 6,

 2020).

          Jacobs may point to the EPA’s designation in January 2009 of TVA as the “lead federal

 agency” for the bulk of the removal activity. This was a mere formality, which did not transform

 TVA’s removal of coal ash into a governmental activity. The EPA continued to oversee the

 operation after this transfer of title and entered into the Administrative Order requiring TVA to

 perform removal actions a few months after this transfer. Any plans had to be approved by the

 EPA, and the EPA maintained an active oversight role on the Site for most of the cleanup. Pls.’

 Trial Ex. 59-c. The Tennessee Department of Environment and Conservation (“TDEC”) continued

 to supervise TVA’s cleanup under its Commissioner’s Order throughout implementation of a

 Corrective Action Plan developed by TVA and approved by TDEC. TVA’s “lead agency”

 designation is irrelevant to a determination of whether the removal effort remained a commercial

 activity, because TVA was responsible for the removal of the coal ash it generated in its

 commercial capacity, and it was in this capacity that TVA hired Jacobs.

          Finally, it makes no logical sense for TVA’s power generation to constitute a commercial

 activity (as it clearly does under Thacker), but its cleanup and removal efforts, which are



                                                 20

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 20 of 28 PageID #:
                                  22929
 inextricably linked to that power generation, could render it immune from liability. If simply

 engaging in remediation efforts constituted a governmental function, the unique situation would

 be created where TVA’s commercial activities removed its immunity, while simultaneously

 allowing restoration of immunity in instances where it is required to remediate the consequences

 of its own wrongdoing. It would be as if a shopkeeper, who is under a duty to keep the premises

 in a reasonably safe condition, could avoid liability to a customer who slipped and fell due to a

 hazard the shopkeeper created merely by removing the hazard after an accident occurs. The law

 abides no such absurd result, and likewise the Court should not accept it here. Because TVA

 engages in commercial activity at the Kingston Fossil Plant—and did specifically in these

 circumstances—it may be sued; the fact that it was required to remediate the effects of a spill

 caused by that commercial activity does not change its role. TVA is not immune from suit by virtue

 of having to clean up its spill, and neither is Jacobs.

 V.     EVEN IF THE COURT FINDS TVA’S CLEANUP ACTIVITIES WERE
        GOVERNMENTAL, THERE IS NO IMMUNITY HERE BECAUSE PLAINTIFFS’
        CLAIMS DO NOT “GRAVELY INTERFERE” WITH ANY GOVERNMENTAL
        FUNCTION.

        A.      Plaintiffs’ Claims Do Not “Gravely Interfere” With TVA’s Functions.

        Under Thacker, this Court must first analyze whether TVA’s conduct constitutes

 commercial activity or a governmental function. Should the Court determine that TVA’s activities

 here are commercial, the analysis ends there and sovereign immunity does not apply. Thacker, 139

 S. Ct. at 1444. However, if the Court finds that TVA engaged in governmental conduct, the

 analysis shifts such that immunity applies only if “prohibiting the ‘type of suit at issue is necessary

 to avoid grave interference’ with that [governmental] function’s performance.” Id. (quoting Fed.

 Housing Admin. v. Burr, 309 U.S. 242, 245 (1940)) (internal marks omitted)). In the absence of

 grave interference, TVA remains subject to a lawsuit. Id.

                                                   21

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 21 of 28 PageID #:
                                  22930
        The Thacker Court stated that the threshold for demonstrating “grave interference” sets a

 “high bar.” Id. at 1443. Earlier decisions regarding a similar question determined that there must

 be a “clear showing” of interference in order to meet that high bar. See, e.g., Standard Oil Div.,

 Am. Oil Co. v. Starks, 528 F.2d 201, 204 (7th Cir. 1975) (“[T]o subject the Postal Service to

 garnishment proceedings for the possible debts of 750,000 employees would be to impose a ‘grave

 interference with U.S. Postal Service's functions.’ Yet there has been no ‘clear showing’ of

 interference. We cannot on the mere assertions made here imply that Congress did not intend the

 full consequences of what it said. Mere assertions that legal claims brought against a governmental

 entity would interfere with its governmental functions are insufficient.”); Ala. One Credit Union

 v. Hutto & Carver, P.C., No. 7:18-cv-02102-LSC-GMB, 2020 U.S. Dist. LEXIS 122129, at *9-10

 (N.D. Ala. July 13, 2020) (“[T]his Court agrees with the Report and Recommendation’s conclusion

 that the United States has not met the ‘high bar’ of clearly showing that immunity is necessary to

 avoid a grave interference with a government function.”). Where there is “no basis in law or policy

 for blocking” the lawsuit, immunity will not exist and the lawsuit must be permitted. Standard Oil,

 528 F.2d at 204.

        Since Burr, where the test was first enunciated, “the Supreme Court and the majority of

 Circuit Courts of Appeals presented with this issue have concluded that the federal agency had not

 demonstrated grave interference.” Ala. One Credit Union, 2020 U.S. Dist. LEXIS 122129, at *10

 (analyzing cases). For example, courts have found that no “grave interference” exists—and that

 the entity enjoys no sovereign immunity from suit—where plaintiffs have sued governmental

 entities for interest awards, breach of contract claims, and garnishment proceedings. Id.

        Of course, Plaintiffs here did not sue TVA. But if they had, TVA could not meet the high

 bar of demonstrating that their claims are of the type that would gravely interfere with any of



                                                 22

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 22 of 28 PageID #:
                                  22931
 TVA’s “governmental” activities during the coal ash removal activity at the Kingston Site. First,

 these lawsuits are all for damages, and none requested any type of injunctive relief that could have

 interfered with the cleanup activities. Such damages claims may make the ultimate cost of the

 cleanup more expensive, but this is not the kind of grave interference considered to support

 sovereign immunity. For example, there is no evidence that workers’ compensation claims by TVA

 employees, pursuant to the Federal Employees’ Compensation Act (“FECA”), gravely interfere

 with TVA’s government functions. Plaintiffs’ damages claims are certainly not the type of suit

 that could have gravely interfered with TVA’s titular role as lead federal agency, because this role

 principally involved coordination among TVA, the EPA, and TDEC. Jacobs cannot meet the high

 bar of a clear showing of grave interference. Whatever arguments they could offer to the contrary

 are based on “mere assertions” that are ultimately insufficient to vitiate Plaintiffs’ claims. Ala. One

 Credit Union, 2020 U.S. Dist. LEXIS 122129, at *10.10

        Jacobs does not cite any case involving a private damages suit causing grave interference

 with a government agency’s CERCLA cleanup responsibilities. The Quapaw Tribe of Okla. v.

 Blue Tee Corp. case on which Jacobs relies was a suit against the EPA and responsible parties for

 natural resources damages, and the question was whether the EPA was diligently conducting



 10
    The Court must analyze whether Plaintiffs’ claims pose a “grave interference” with TVA’s
 remediation activities—and, as Jacobs argues, with Jacobs’ management of the cleanup at the
 Kingston site under TVA’s oversight—which Jacobs argues constitute a governmental function.
 Def.’s Br. 11. Here, remediation activities are now complete and had nearly fully completed by
 the time Plaintiffs first brought their claims. Specifically, these claims were filed after the
 conclusion of the ash removal by train to Alabama in December 2010, and most of the consolidated
 lawsuits heard in the Phase I jury trial were filed after the conclusion of the on-site ash disposal
 activities in November 2014. ECF No. 253-1 at 34. The pendency of Plaintiffs’ claims have little
 to no effect on the cleanup and removal of the coal ash spill, which resulted from TVA’s
 commercial conduct. Accordingly, Plaintiffs’ claims pose no “grave interference” with TVA’s
 governmental function in overseeing remediation activities—which Plaintiffs maintain are
 ultimately not governmental, but commercial, in nature. Simply put, Plaintiffs’ claims will not
 hinder, slow, or stop the cleanup activities because they have already been completed.
                                                   23

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 23 of 28 PageID #:
                                  22932
 remedial action when the case was filed. Def.’s Br. 11 (citing No. 03-CV-0846-CVE-PJC, 2008

 U.S. Dist. LEXIS 51476 (N.D. Okla. July 7, 2008)). Jacobs also relies on Doe v. Am. National Red

 Cross, 847 F. Supp. 643 (W.D. Wis. 1994), where the plaintiffs sued the Red Cross, an

 instrumentality of the United States and the question was whether a jury trial and punitive damages

 were available. Finally, Hendy v. Bello, 555 F. App’x 224 (4th Cir. 2014), was a lawsuit against

 an employee of the U.S. Postal Service to restrain her from performing her duties, and was not a

 suit for damages for which immunity was waived under the Federal Tort Claims Act, 28 U.S.C. §

 1346(b). Id. at 226. None of these cases involved government contractor immunity, and thus are

 distinguishable and ultimately not relevant to the question now before this Court.

        However, Cadillac Fairview v. Dow Chemical Co. is more instructive. 840 F.2d 691 (9th

 Cir. 1988). There, the court considered whether an action for recovery of costs under CERCLA,

 pursuant to 42 U.S.C. § 9607, could be initiated before a governmental entity initiated a response

 action. Cadillac Fairview, 840 F.2d at 695. The court ultimately determined that a claim for

 damages and declaratory relief were permitted, but not a claim for injunctive relief. Id. at 695-97.

 This case—far more so than those cited by Jacobs—illustrates for the Court here that a lawsuit

 raising claims for damages are permissible, and do not gravely interfere with the governmental

 entity’s function in overseeing the response under CERCLA. Accordingly, Jacobs cannot maintain

 immunity from Plaintiffs’ damages claims here.

        Put simply, the claims Plaintiffs assert here are not the type of claim that could or would

 interfere with TVA’s governmental functions in the cleanup of the Kingston site. There is “no

 basis in law or policy for blocking” Plaintiffs’ claims. Standard Oil, 528 F.2d at 204.




                                                 24

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 24 of 28 PageID #:
                                  22933
        B.      Because Plaintiffs’ claims do not interfere with the TVA’s governmental
                functions, Jacobs is not immune from Plaintiffs’ claims as a subcontractor.

        As explained above, even if the Court were to find that the TVA’s power generating

 operations at the Kingston Fossil Plant do not constitute commercial activity, there is nevertheless

 no sovereign immunity because Plaintiffs’ claims do not “gravely interfere” with TVA’s

 governmental functions. Accordingly, there is no immunity to be derived by a subcontractor of

 TVA, such as Jacobs. Thus, just as if TVA would be subject to lawsuit on Plaintiffs’ claims, Jacobs

 cannot block Plaintiffs’ claims here.

                                           CONCLUSION

        For the reasons stated above, and in their original response, ECF No. 553, Plaintiffs

 respectfully request that the Court deny Jacobs’ Renewed Motion for Judgment as a Matter of

 Law, ECF Nos. 545-46. Despite Jacobs’ argument to the contrary, the Supreme Court’s decision

 in Thacker does not affect this Court’s determination that Jacobs is not immune from suit. The

 Court need not determine whether TVA is immune from suit to decide Jacobs’ motion, because

 the Court fully and correctly analyzed Jacobs’ derivative government contractor immunity claim

 under Yearsley in its prior decisions, including the charges to the jury.

        However, if the Court believes that Thacker would change the analysis of Jacobs’

 immunity by depriving TVA of discretionary function immunity, then Plaintiffs would ask the

 Court to find that TVA does not have sovereign immunity, which would defeat any claim by Jacobs

 for derivative immunity. Pursuant to Thacker, TVA’s coal ash disposal activities at the Kingston

 site, which ultimately caused the massive coal ash release and six-year cleanup, were part and

 parcel of the generation of electricity for sale to TVA customers, an indisputably commercial

 function.




                                                  25

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 25 of 28 PageID #:
                                  22934
        Finally, even if the Court finds under Thacker that TVA’s coal ash cleanup was a

 governmental function, then the Court should not find TVA immune from suit because a lawsuit

 for personal injuries to workers involved in the cleanup poses no grave interference with such a

 governmental function. Accordingly, Jacobs has no basis for derivative governmental immunity

 after Thacker.



 Dated: February 5, 2021

                                              GREG COLEMAN LAW PC


                                             By:/s/ Louis W. Ringger, III
                                             Gregory F. Coleman, TN Bar No. 14092
                                             Louis W. Ringger, III, TN Bar No. 33674
                                             Adam A. Edwards, TN Bar No. 23253
                                             Mark E. Silvey, TN Bar No. 13415
                                             Justin G. Day, TN Bar No. 33267
                                             William A. Ladnier, TN Bar No. 34316
                                             800 S. Gay Street, Suite 1100
                                             Knoxville, TN 37902
                                             T: (865) 247-0080
                                             F: (865) 522-0049
                                             greg@gregcolemanlaw.com
                                             billy@gregcolemanlaw.com
                                             adam@gregcolemanlaw.com
                                             mark@gregcolemanlaw.com
                                             justin@gregcolemanlaw.com
                                             will@gregcolemanlaw.com

                                              DAVIS & WHITLOCK, P.C.
                                              Gary A. Davis, TN Bar No. 009766
                                              James S. Whitlock NC Bar No. 34303
                                              (admission Pro Hac Vice)
                                              21 Battery Park Ave, Suite 206
                                              Asheville, NC 28801
                                              T: (828) 622-0044
                                              F: (828) 398-0435
                                              gadavis@enviroattorney.com
                                              jwhitlock@enviroattorney.com



                                               26

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 26 of 28 PageID #:
                                  22935
                                    MARKET STREET LAW, PLLC
                                    James K. Scott, BPR #16893
                                    Keith D. Stewart, BPR #17574
                                    John Tyler Roper, BPR #21927
                                    625 Market Street, 14th Floor
                                    Knoxville, TN 37902
                                    T: (865) 888-9995
                                    F: (866) 245-0989
                                    jimscott264@gmail.com
                                    keithdstewart@gmail.com
                                    tylerroperlaw@gmail.com

                                    BRIDGEFRONT LAW GROUP PLLC
                                    John B. Dupree
                                    616 W. Hill Ave, 2nd Floor
                                    Knoxville, TN 37902
                                    T: (865) 223-5184
                                    john.dupree@knoxtnlaw.com

                                    FRIEDMAN, DAZZIO, ZULANAS &
                                     BOWLING, PC
                                     Jeffrey E. Friedman, Ala. Bar No. asb-
                                     6868-n77j
                                     (admission Pro Hac Vice)
                                     3800 Corporate Woods Drive
                                     Birmingham, AL 35242
                                     T: (205) 278-7000
                                     F: (205) 278-7001
                                     jfriedman@friedman-lawyers.com

                                    Attorneys for Plaintiffs




                                      27

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 27 of 28 PageID #:
                                  22936
                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on February 5, 2021, a copy of the foregoing was

 filed electronically. Notice of filing will be sent by operation of the Court’s electronic filing system

 to all parties indicated on the electronic filing receipt. Parties may access the filing through the

 Court’s electronic filing system.


                                                         By: /s/ Louis W. Ringger, III
                                                         Attorney for Plaintiffs




                                                   28

Case 3:13-cv-00505-TAV-HBG Document 748 Filed 02/05/21 Page 28 of 28 PageID #:
                                  22937
